Citation Nr: 0021224	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-20 039	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss.  The Board notes that the veteran 
initially filed a claim for service connection for bilateral 
hearing loss in 1983, which was denied by the RO in October 
1993.  The veteran did not appeal this decision, and it 
became final.  It therefore appears that in August 1999, the 
RO first found that new and material evidenced had been 
submitted to reopen the claim for service connection for 
bilateral hearing loss, and after reopening the claim the RO 
considered the claim for service connection for bilateral 
hearing loss on the merits.


REMAND

In a letter dated in July 2000 the veteran indicated that he 
wanted a personal hearing before a Member of the Board at the 
RO.  The law provides that a veteran may request a hearing 
before a traveling member of the Board, and the hearing shall 
be scheduled by the RO.  38 C.F.R. §§ 20.703, 20.704 (1999).  
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until 
otherwise notified.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



